On Application for Rehearing.
PER CURIAM.
Petition of plaintiff for amendment of decree.
In tbe court below tbe judgment rendered absolutely rejected tbe demand of tbe plaintiff against tbe defendant minors. Our opinion ends with tbe statement that “we will not close tbe question by an absolute judgment in view of the facts and circumstances of tbe case”; but through an oversight we affirmed tbe judgment. We now correct tbe mistake by amending and recasting our decree herein so as to read as follows, to wit:
It is therefore ordered that the judgment appealed from be amended by rejecting tbe demand of tbe plaintiff against the defendant minors as in ease of nonsuit; and it. is further ordered that said minors pay costs-of appeal.